       Case 1:21-cv-00133-TMR Document 16          Filed 04/22/21     Page 1 of 1




               UNITED STATES COURT OF INTERNATIONAL TRADE


 JIANGSU ZHONGJI LAMINATION
 MATERIALS CO., LTD. (F/K/A JIANGSU
 ZHONGJI LAMINATION MATERIALS
 STOCK CO., LTD.), et al.,

                     Plaintiffs,                    Court No. 21-00133

              v.

 UNITED STATES,

                     Defendant.



                                   ORDER OF ASSIGNMENT


      Pursuant to 28 U.S.C. § 253(c) and Rule 77(e) of the Rules of this Court, the

above entitled action is assigned to the Honorable Timothy M. Reif.


                                                    /s/ Mark A. Barnett
                                                      Mark A. Barnett
                                                      Chief Judge


DATED: April 21, 2021
